DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Product claims 8 – 13 were withdrawn from further consideration in election made without traverse in the reply filed on March 4, 2022; therefore, an updated claim list with cancellation of said claims is requested.
Status of Claims
Below is the Final Action on the Merits for claims 1 – 5 and 7. Claims 6 and 8 – 20 have been withdrawn from consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toge (JP 2003 305645 A) as cited by Applicant.
Regarding Independent Claim 1, Toge teaches a dresser (dresser, 10) comprising: a main body (base metal main body, 11) having a stepped surface (risen part, 12 forming stepped risen parts 12a-12d; Fig. 2) comprising a plurality of steps (12a-12d; Fig. 2), wherein a thickness of the main body (11) at a first step (12c) of the plurality of steps (12a-12d; Fig. 2) is a largest thickness of the main body (11; Fig. 2), and a thickness of the main body (11) at a last step (12a) of the plurality of steps (12a-12d; Fig. 2) is a smallest thickness of the main body (11; Fig. 2); and a plurality of superhard particles (17a – 17d; Fig. 3; Paragraph [0025]) disposed on each of the plurality of steps (12a-12d) of the stepped surface (12), and particle diameters of the superhard particles increase stepwise from the first step of the plurality of steps to the last step of the plurality of steps (Fig. 3; Paragraph [0025]).  

    PNG
    media_image1.png
    201
    334
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    204
    328
    media_image2.png
    Greyscale

Toge does not explicitly teach wherein the plurality of steps of the stepped surface are different in area, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to further include the plurality of steps of the stepped surface are different in area since such a modification would have involved a mere change in the size/area of a component. A change in size/area is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 2, Toge, as modified, teaches the  dresser wherein the plurality of steps (12a-12d; Fig. 2) comprises the first step (12c) having a first surface (Fig. 2), a second step (12b) adjacent to the first step (12c) and having a second surface (Fig. 2), and a third step (12a) adjacent to the second step (12b) and having a third surface (Fig. 2), the third step (12a) is the last step (Fig. 2).  Toge further teaches superhard particles (Paragraph [0025]).
Toge does not explicitly teach the particle diameters increase in sequence of the superhard particles disposed on the first surface, the superhard particles disposed on the second surface, and the superhard particles disposed on the third surface, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to further include  the particle diameters increase in sequence of the superhard particles disposed on the first surface, the superhard particles disposed on the second surface, and the superhard particles disposed on the third surface since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 3, Toge, as modified, teaches all of the elements of claim 2 as discussed above.
Toge does not explicitly teach the dresser wherein in plain view, the first surface is circular, and the second surface and the third surface are annular, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to further include in plain view, the first surface is circular, and the second surface and the third surface are annular since such a modification would have involved a mere change in the size/area of a component. A change in size/area is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 4, Toge, as modified, teaches all of the elements of claim 2 as discussed above.
Toge does not explicitly teach the dresser wherein an area of the first surface is larger than an area of the second surface, and the area of the first surface is larger than an area of the third surface, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to further include an area of the first surface is larger than an area of the second surface, and the area of the first surface is larger than an area of the third surface since such a modification would have involved a mere change in the size/area of a component. A change in size/area is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 5, Toge, as modified, teaches all of the elements of claim 4 as discussed above.
Toge does not explicitly teach the dresser wherein an area of the third surface is larger than an area of the second surface, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to further include an area of the third surface is larger than an area of the second surface since such a modification would have involved a mere change in the size/area of a component. A change in size/area is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 7, Toge, as modified, teaches dresser (10) wherein the superhard particles comprise diamonds (Paragraph [0025]).
Response to Arguments
Applicant's arguments/remarks, filed June 14, 2022 with respect to the rejection of claims 1 – 5 and 7 under 35 U.S.C. 103 have been fully considered and are not persuasive.
Applicant argues that Toge fails to teach wherein particle diameters of the superhard particles increase stepwise from the first step of the plurality of steps to the last step of the plurality of steps.
As outlined in the rejection presented, Toge does not explicitly teach wherein the plurality of steps of the stepped surface are different in area, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to further include the plurality of steps of the stepped surface are different in area since such a modification would have involved a mere change in the size/area of a component. A change in size/area is generally recognized as being within the level of ordinary skill in the art.
Further, Examiner, however, notes that the applicant fails to provide any criticality in having the particle diameters of the superhard particles increase stepwise from the first step of the plurality of steps to the last step of the plurality of steps provide any unexpected result as Applicant in Specification explicitly states that “the particle diameter MAY increase”, thus not required to increase and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide particle diameters of the superhard particles increase stepwise from the first step of the plurality of steps to the last step of the plurality of steps, as desired by the user depending on the particular workpiece being used.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to explicitly teach particle diameters of the superhard particles increase stepwise from the first step of the plurality of steps to the last step of the plurality of steps since one of skill in the art would by routine experimentation find the optimum particle diameter. Lastly, "it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV)."
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723